 1   D. Victoria Baranetsky (SBN 311892)                  DAVID L. ANDERSON (CABN 149604)
     THE CENTER FOR INVESTIGATIVE                         United States Attorney
 2   REPORTING                                            SARA WINSLOW (DCBN 457643)
     1400 65th St., Suite 200                             Chief, Civil Division
 3   Emeryville, CA 94608                                 JEVECHIUS D. BERNARDONI (CABN
     Telephone: (510) 809-3160                            281982)
 4   Fax: (510) 849-6141                                  Assistant United States Attorney
     vbaranetsky@revealnews.org
 5                                                                450 Golden Gate Avenue, Box 36055
     Attorney for Plaintiffs                                      San Francisco, California 94102-3495
 6                                                                Telephone: (415) 436-7164
                                                                  FAX: (415) 436-7234
 7                                                                Jevechuius.bernardoni@usdoj.gov

 8                                                        Attorneys for Defendant

 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     THE CENTER FOR                                      Case No. 3:19-cv-04541-LB
14   INVESTIGATIVE REPORTING,
                                                         THIRD STIPULATION TO MODIFY THE
15                     Plaintiff,                        SUMMARY JUDGMENT BRIEFING PLAN
                                                         AND [PROPOSED] ORDER
16          v.

17   FEDERAL BUREAU OF INVESTIGATION,
                 Defendant.
18

19          Pursuant to Civil Local Rules 6-2(a) and 7-2, and subject to the Court’s approval, Plaintiff and
20 Defendant (collectively the “Parties”) jointly stipulate to modify the summary judgment briefing plan

21 entered by the Court at Dkt. No. 47. This modification to the summary judgment briefing plan, if

22 granted, will not impact any other dates set by the Court, other than those related to summary judgment

23 briefing. See Dkt. No. 47.

24          This request is made only to adjust the remainder of the briefing calendar, as previously
25 expected, see Dkt. No. 43, n. 2, because of the most recent modification to the schedule given the

26 Thanksgiving holiday, see Dkt. No. 47, and not for any improper delay. Accordingly, the Parties jointly

27 stipulate to the following revised schedule:

28


     THIRD STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                       1
 1                                   Revised Stipulated Briefing Plan
                           Event1                                     Deadline
 2       Defendant’s Cross Opposition and Reply    Thursday, December 3, 2020
         Plaintiff’s Reply                         Friday, December 29, 2020
 3       Hearing Date                              Thursday, January 14, 2021
 4
     DATED: December 1, 2020                             Respectfully submitted,
 5
                                                         DAVID L. ANDERSON
 6                                                       United States Attorney
 7
                                                         /s/ Jevechius Bernardoni
 8                                                       JEVECHIUS D. BERNARDONI
                                                         Assistant United States Attorney
 9
                                                         Attorneys for Defendant
10

11 DATED: December 1, 2020                               Respectfully submitted,
12                                                       /s/ D. Victoria Baranetsky *
13                                                       D. Victoria Baranetsky (SBN 311892)
                                                         THE CENTER FOR INVESTIGATIVE
14                                                         REPORTING
                                                         1400 65th St., Suite 200
15                                                       Emeryville, CA 94608
                                                         Telephone: (510) 809-3160
16                                                       Fax: (510) 849-6141
                                                         vbaranetsky@revealnews.org
17
                                                         Attorney for Plaintiffs
18

19 * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
   perjury that all signatories have concurred in the filing of this document.
20

21

22

23

24

25

26

27   1
    Defendant’s Opening Motion for Summary Judgment and Plaintiff’s Cross-Motion for Summary
28 Judgment and Opposition are not included here because those briefs have already been filed. See Dkt.
   Nos. 42 and 45.


     THIRD STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                       2
 1                                         [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     DATE: December 1, 2020
 5                                                 The Honorable Laurel Beeler
                                                   United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     THIRD STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                 1
